         Case 2:04-cr-20044-KHV Document 610 Filed 08/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )                   CRIMINAL ACTION
                                          )
            v.                            )                   No. 04-20044-01-KHV
                                          )
ANDRE IVORY,                              )
                                          )
                        Defendant.        )
__________________________________________)

                                             ORDER

       On July 8, 2020, the Court overruled in part and dismissed in part defendant’s Motion

Under 28 U.S.C. § 2255 To Vacate, Set Aside, Or Correct Sentence By A Person In Federal

Custody (Doc. #585) filed March 27, 2020. It also sustained defendant’s Motion For Reduced

Sentence Under Section 404(b) Of The First Step Act (Doc. #589) filed April 13, 2020. See

Memorandum And Order (Doc. #592) at 13–14.

       Defendant appealed the Court’s ruling on his Section 2255 motion, which sought relief

under United States v. Davis, --- U.S. ----, 139 S. Ct. 2319 (2019). On July 6, 2021, the Tenth

Circuit denied defendant’s request for a certificate of appealability. See Order Denying Certificate

Of Appealability (Doc. #608).

       On defendant’s claim under the First Step Act, the Court appointed the Office of the Federal

Public Defender and directed further briefing on the scope of relief. See id. On August 27, 2020,

the Court stayed briefing until the Tenth Circuit decided United States v. Jason McKinney, 10th

Cir. No. 19-3105. The Tenth Circuit decided that case on May 28, 2021. 2021 WL 2179345

(10th Cir. 2021). Accordingly, the Court lifts the stay in this matter.

       As explained before, defendant’s guideline range remains life. See Memorandum And
           Case 2:04-cr-20044-KHV Document 610 Filed 08/23/21 Page 2 of 2




Order (Doc. #592) at 13. In light of the First Step Act and the revised statutory maximum,

however, the Court must reduce defendant’s sentence on Counts 4 through 7 from life to 30 years

or less. Id. The Court did not impose a life sentence on any other count. Accordingly, the Court

must revise defendant’s sentence on Counts 4 through 7 as if the statutory penalties of the Fair

Sentencing Act of 2010 were in effect at the time he committed the covered offenses.1 First Step

Act § 404(b). On or before September 13, 2021, the government shall file a memorandum on

the appropriate revised sentence including (1) whether it requests a hearing on the revised

sentence and if so, the scope of the hearing including the proffered testimony of any proposed

witnesses; (2) the appropriate revised sentence on Counts 4 through 7; (3) defendant’s post-

conviction rehabilitation; and (4) the victim’s present condition. On or before September 30,

2021, defendant shall file a memorandum which addresses the same issues.

       IT IS SO ORDERED

       Dated this 20th day of August, 2021 at Kansas City, Kansas.

                                                    s/ Kathryn H. Vratil
                                                    KATHRYN H. VRATIL
                                                    United States District Judge




       1
               Because Counts 2, 3, 8, 10 and 11 are not “covered offenses” under the First Step
Act, the Court lacks authority to modify those counts. See United States v. Martin, 974 F.3d 124,
137 (2d Cir. 2020) (plain language of First Step Act permits limited modification of specific
sentence and does not give district courts carte blanche authority to modify terms of imprisonment
other than those imposed for “covered offenses”); see also id. at 136 (aggregation of sentence for
administrative purposes “does not imply that every sentence imposed may be modified based on
an authorization to modify one component part.”).
                                                2
